DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21 – 23 and 29 – 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matteson (IEEE, 2006; previously cited) in view of JP 2014 – 202553 (hereunder Yonetoku; see provided a machine-translation).
With respect to independent claim 21, Matteson teaches in Fig. 2 a wearable [This limitation is determined to be intended use. Matteson teaches “portable” in Abstract”] radiation detection system comprising: 
a housing cubical housing as disclosed in the left column on p. 89;
one or more pixelated imager chips pixelated CZT arrays as shown in Fig. 3 along with ASIC readout system which is located within the housing as shown in Fig. 2 located within the housing Matteson teaches pixelated CZT arrays is fixed on one side of the housing as shown in Fig. 2. However, pixelated CZT arrays would be within the housing as an engineering design choice in the ordinary skilled art; 
and one or more processors FPGA or Lab PC as shown in Fig. 5 operably connected to each of the one or more pixilated imager chips, the one or more processors being configured to detect radiation see C. Rapid Localization of Gamma-Ray Sources on p. 92 using image data as shown in Fig. 11; see B. Image and Rates Displays on p. 92.
Matteson is silent with wherein the one or more pixelated imager chips comprises one or more of a photodiode, a color imager, a monochrome imager, a low light imager, an infrared imager, a thermal imager, a complementary metal-oxide-semiconductor imager and a charge-coupled device imager.
Yonetoku teaches a pixelated imager in Fig. 1 having photodiodes 21b. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Matteson in order to perform imaging of desired radiation. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: simple substitution of one known, equivalent element for another to obtain predictable results.
With respect to dependent claims 22 – 23, Matteson teaches in Fig. 11 wherein the one or more pixelated imager chips are configured to acquire the image data and wherein the image data comprises two-dimensional image data.
With respect to dependent claim 29, Matteson teaches in Fig. 5 “trigger output” and assemble data into hits (events). In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Matteson so as to have “ wherein the one or more processors are further configured to record a time stamp” in order to provides real-time imaging with time-stamps. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
With respect to dependent claim 30, since Matteson teaches “Transmit” in Fig. 5 the limitation of “a transmitter in operable communication with the one or more processors, wherein the one or more processors are further configured to cause the transmitter to wirelessly transmit the image data to a remote computing device” is within the ordinary skilled art in order to send desired data.
Claims 24 – 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matteson modified by Yonetoku, and further in view of US 2013/0342851 A1 (hereunder Dresel).
With respect to dependent claim 24, the teaching of Matteson has been discussed above. Matteson is silent with one or more position sensors operably connected to the one or more processors and configured to acquire position data.
	In paragraph [0042] Dresel teaches position sensors marking elements. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Matteson in order to localize radiation source with position data. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 25, Dresel teaches wherein the one or more processors in paragraph [0038] are further configured to calculate a three-dimensional mass distribution volume mass distribution as disclosed in paragraph [0047]  based on the two-dimensional image data and the position data.
With respect to dependent claim 26, Dresel teaches one or more position sensors marking elements operably connected to the one or more processors and configured to acquire position data.
Claims 27 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matteson modified by Yonetoku, and further in view of KR 2010083642 (hereunder Jae, previously cited).
With respect to dependent claims 27 and 31, the teaching of Matteson has been discussed above. Matteson is silent with wherein the housing comprises one or more of a badge, a patch, a bracelet, a pendant, or a wrist computing device and one or more body temperature sensors configured to detect a temperature of a body of a user.
In Fig. 1 Jae teaches badge 100 and also teaches a temperature sensor. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Matteson modified by Yonetoku in order to have a radiation detector in a known form and to measure the temperature of users. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Claims 32 – 33 and 38 – 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matteson, and further in view of KR 2010083642 (hereunder Jae, previously cited).
With respect to dependent claim 32, as discussed above, Matteson teaches in Fig. 5 a wearable radiation detection system comprising: a housing;
one or more pixilated imager chips CZT detector located within the housing as discussed above; a processor operably connected to each of the one or more pixilated in order to perform data analysis as shown in Fig. 5 Matteson should have this limitation operably connected to the processor Lab PC as shown in Fig. 5, wherein the storage medium contains one or more instructions that, when executed, cause the processor to: receive image data from the one or more pixilated imager chips, and detect radiation based on the image data as discussed above.
Matteson is silent with wherein the housing comprises one or more of a badge, patch, a bracelet or pendant or a wrist computing device. 
As discussed above In Fig. 1 Jae teaches badge 100. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Matteson in order to fabricate an imager in a desired shape as an engineering design choice. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
With respect to dependent claim 33, in Fig. 11 Matteson teaches wherein the image data comprises two-dimensional image data.
With respect to dependent claim 38, Matteson teaches in Fig. 5 “trigger output” and assemble data into hits (events). In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Matteson so as to have “ wherein the one or more processors are further configured to record a time stamp” in order to provides real-time imaging with time-stamps. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
With respect to dependent claim 39, since Matteson teaches “Transmit” in Fig. 5 the limitation of “a transmitter in operable communication with the one or more processors, wherein the one or more processors are further configured to cause the transmitter to wirelessly transmit the image data to a remote computing device” is within the ordinary skilled art in order to send desired data.
With respect to dependent claim 40, as discussed above Jae teaches one or more body temperature sensors configured to detect a temperature of a body of a user.
In Fig. 1 Jae teaches badge 100 and also teaches a temperature sensor. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Matteson modified by Jae in order to have a radiation detector in a known form and to measure the temperature of users. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Claims 34 – 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matteson modified by Jae, and further in view of Dresel.
The teaching of Matteson modified by Jae has been discussed above.
With respect to dependent claim 34, Matteson is silent with one or more position sensors operably connected to the processor, wherein the storage medium further contains one or more instructions that, when executed, cause the processor to cause the one or more position sensors  to acquire position data. In paragraph [0042] Dresel teaches position sensors marking elements. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Matteson in order to localize radiation source with position data. This rejection is in consistent with KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 35, as discussed above Dresel teaches wherein the storage medium further contains one or more instructions that, when executed, cause the processor to calculate a three-dimensional mass distribution based on the two-dimensional image data and the position data.
Claims 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matteson modified by Jae, and further in view of Yonetoku.
The teaching of Matteson modified by Jae has been discussed above.
With respect to dependent claim 37, Matteson is silent with wherein the one or more pixilated imager chips comprise one or more of a photodiode, a color imager, a monochrome imager, a low light imager, an infrared imager, a thermal imager, a complementary metal-oxide-semiconductor imager, and a charge-coupled device imager. As discussed above Yonetoku teaches photodiodes.  In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Matteson modified by Jae in order to perform imaging by a known imager: This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: simple substitution of one known, equivalent element for another to obtain predictable results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIHO KIM

Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        
	9/20/21